Citation Nr: 0945817	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to October 
1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which declined to reopen 
a claim for service connection for PTSD for lack of new and 
material evidence.

During a December 2007 VA examination, the Veteran was found 
to have multiple psychiatric disabilities other than PTSD.  
The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, the issue has been 
recharacterized as noted on the title page.  


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a 
rating decision in May 2002, and the Veteran did not appeal.  
A rating decision of June 2005 declined to reopen the claim 
for lack of new and material evidence, and the Veteran did 
not appeal.

2.  Evidence added to the record since the June 2005 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence does not support a 
finding that the Veteran has PTSD related to his active 
service.

4.  The Veteran has Generalized Anxiety Disorder related to 
his active service.  



CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final June 2005 rating 
decision is new and material to the issue of service 
connection for PTSD, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for Generalized 
Anxiety Disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

Reopening a Claim for PTSD

The Veteran's original claim for service connection for PTSD 
was denied by a rating decision in May 2002, because the 
evidence did not establish that he had a confirmed diagnosis 
of PTSD.  He did not appeal, and the decision became final at 
the end of the statutory time period.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  A request to reopen the claim for service 
connection for PTSD was last denied by rating decision in 
June 2005. Consequently, the Veteran's claim for service 
connection for PTSD can only be reopened if new and material 
evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Veteran submitted a request to reopen the claim for 
compensation for PTSD in January 2006.

The evidence of record at the time of the June 2005 decision 
consisted of the Veteran's service treatment records, private 
and VA outpatient treatment records indicating psychiatric 
treatment, and statements from the Veteran and his wife 
describing his psychiatric history and symptoms.

Evidence relative to the claim for service connection for 
PTSD that has been received since the June 2005 decision 
includes private treatment records indicating a diagnosis of 
PTSD, additional VA and private outpatient treatment records 
showing that the Veteran received treatment for PTSD and 
reports of VA examinations conducted in March 2006 and 
December 2007. 

The Veteran's original claim for service connection was 
denied because there was no evidence that he had PTSD.  The 
recently received treatment records indicate that the Veteran 
has been diagnosed with and treated for PTSD.  Therefore, 
these records relate to an unestablished fact necessary to 
substantiate the claim, constitute new evidence that is 
material to the Veteran's claim, and raise a reasonable 
possibility of substantiating his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for PTSD is reopened.

Service Connection for an Acquired Psychiatric Disorder

The Board has considered whether adjudicating the claim on a 
de novo basis at this time would prejudice the appellant; 
however, given the favorable outcome, the Board can proceed 
without prejudice.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Factual Background

The Veteran is seeking service connection for an acquired 
psychiatric disorder, claimed as PTSD, which he contends 
results from his experiences in services.  Specifically, he 
reports that someone brandished a knife and attempted to rob 
him in March 1973.  While fleeing from his assailant, the 
Veteran fell into a 20-foot hole and fractured his vertebrae.  
He reports that he experiences nightmares, panic attacks, and 
anger as a result of this experience.  

Service treatment records confirm that the Veteran suffered a 
back injury in March 1973, and that he reported having been 
chased by "multiple assailants."  There is no evidence that 
he sought treatment for or was diagnosed with PTSD or any 
psychiatric disorder in service.  During his separation 
physical in September 1977, he was noted to be 
psychologically normal.  

The claims file contains an October 1990 medical certificate 
signed by B.C., a private physician, which states that the 
Veteran was hospitalized in July and August 1990 for insomnia 
associated with generalized anxiety disorder.  A letter from 
the same doctor dated in February 2002 notes that the Veteran 
had been hospitalized since December 2001 because of 
unspecified "behavioral changes."  

The claims file contains VA inpatient and outpatient records 
dated between July 2002 and February 2003, which indicate 
that the Veteran was diagnosed with psychotic disorder and 
mood disorder, both of which were induced by substance abuse.  
Schizophrenia was also noted and he was treated for panic 
attacks.  However, PTSD was not found during this period of 
treatment.  During a July 2002 examination, the Veteran 
reported that he did not experience any psychiatric symptoms 
until after he began to use methamphetamines.  An April 2003 
letter from a VA provider states that the Veteran has 
schizophrenia as well as symptoms of florid psychosis, such 
as profoundly slowed and scattered thinking and inability to 
concentrate.  He states that the Veteran is unable to learn 
tasks, interact with others, or concentrate. 

VA outpatient treatment records dated between August 2004 and 
October 2005 indicate that the Veteran complained of 
uncontrollable nervousness and exhibited paranoid behavior.  
It is noted that he  had a positive PTSD screening, based on 
the results of a short interview.  An April 2005 clinical 
abstract, written by a private provider, describes the 
Veteran's history of psychiatric hospitalizations and 
associates his symptoms exclusively with drug use.  

The claims file contains a January 2006 medical certificate 
from V.B., M.D., who diagnosed the Veteran's condition as 
PTSD.  She stated that his symptoms include fear of falling 
and daily nightmares of the accident which caused his back 
injury.  She opined that the Veteran's persistent fear and 
nervousness from that incident led to his subsequent drug 
use.  She also notes that he first began to experience 
psychotic symptoms, such as auditory hallucinations, in 1987, 
and he has been hospitalized several times since then.  A 
March 2006 letter from the same provider states that the 
Veteran's symptoms of anxiety and suspiciousness began after 
his fall in 1973.  She claims that the Veteran thereafter had 
"relapses of psychosis almost every year with 
confinements." 

The Veteran was afforded a VA mental health evaluation for 
PTSD in March 2006.  The examiner administered two written 
diagnostics, after which he concluded that the Veteran's 
symptoms do not meet the Diagnostic and Statistical Manual 
(DSM-IV) criteria for a full diagnosis of PTSD.  The examiner 
diagnosed psychosis, not otherwise specified.  He noted that 
the Veteran had a history of substance abuse and opined that 
this activity may have led to some organic form of mental 
disorder which was perceived as schizophrenia.  However, 
schizophrenia was not detected during the examination, and 
none of the Veterans symptoms was related to PTSD. 

The claims file includes VA outpatient treatment records 
dated between March and August 2007, which indicate that the 
Veteran was diagnosed with a number of mental disorders, 
including polysubstance abuse, schizophrenia, and PTSD.  He 
attended a weekly PTSD support group.  A September 2007 
letter from his VA provider states that the Veteran was 
totally disabled due to PTSD and depression.  He was expected 
to remain disabled for at least 12 months.  

The Veteran was afforded a VA psychiatric examination in 
December 2007.  The Veteran described the assault and back 
injury in service and reported that he experienced recurrent 
and intrusive distressing recollections of the event.  He 
stated that he had experienced these symptoms since 1973.  
The examiner administered the Trauma Symptom Inventory (TSI) 
to assess the symptoms of the Veteran's PTSD.  She noted that 
he scored in the clinically significant range on scales 
indicative of PTSD, including Anxious Arousal, Anger/ 
Irritability, Intrusive Experiences, and Defensive Avoidance.  
However, she stated that the overall pattern of his scores 
indicated a "complex symptoms picture."  She concluded 
that, while the Veteran exhibited some symptoms of PTSD, his 
overall symptomatology did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  Rather, she determined that his primary 
disability is psychosis, which appears to stem from either 
schizophrenia or methamphetamine abuse.  She noted, however, 
that the Veteran experiences anxiety from the in-service 
injury which exacerbates his primary psychosis.  The Axis I 
diagnoses were psychosis, NOS; and anxiety disorder, NOS, 
history of trauma.
  
Analysis

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran does not have PTSD related to his 
military service.  The Board acknowledges that two medical 
providers have diagnosed PTSD; however, neither diagnosis 
appears to have been based on accepted, quantifiable data, 
and neither of the proffered opinions explains how the 
Veteran's symptoms comport with the criteria of DSM-IV.  At 
the same time, two VA examiners, utilizing the standard 
diagnostic tools for assessing PTSD, have reached the 
conclusion that, while the Veteran manifests some symptoms of 
PTSD, he does not meet the criteria for a full diagnosis.  In 
each case, the medical report indicates that the VA examiner 
conducted a thorough examination, including a review of the 
record and a detailed interview with the Veteran.  The Board 
therefore finds these opinions more persuasive than the 
alternative medical evidence as to the nature of the 
Veteran's psychiatric disorders.  

Accordingly, since the VA examiner who evaluated the Veteran 
in December 2007 determined that he has Generalized Anxiety 
Disorder arising from his back injury in service, the Board 
concludes that service connection is warranted for this 
condition.  The Board notes, however, that none of the 
Veteran's other psychiatric conditions have been reliably 
associated with his active service.  Therefore, for rating 
purposes, symptoms specific to a psychiatric disability other 
than Generalized Anxiety Disorder should not be evaluated.

In summary, the preponderance of the evidence does not 
support a finding that the Veteran has PTSD related to his 
service.  The competent medical evidence indicates that the 
Veteran has Generalized Anxiety Disorder which arises from 
his active service.  Service connection for this disorder is 
granted. 


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.

Service connection for Generalized Anxiety Disorder is 
granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


